Citation Nr: 0514509	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for blindness in the left 
eye.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in June 2003.  A transcript of that 
hearing is associated with the veteran's VA claims folder.  

This case was previously before the Board and was remanded to 
the Veterans Benefits Administration (VBA) in August 2004.  

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for left ear hearing 
loss and tinnitus.  These issues were the subjects of a 
separate, final Board decision in August 2004 and accordingly 
will not be further discussed in this decision.  See 
38 C.F.R. § 20.1100 (2004).  


FINDINGS OF FACT

1.  The veteran had diminished left eye visual acuity prior 
to service, which was noted on entrance into service.

2.  The medical evidence of record does not indicate that the 
veteran's pre-existing left eye visual acuity was aggravated 
by service.

3.  A preponderance of the evidence of record does not 
support the veteran's contention that he sustained an injury 
to his left eye in service.



CONCLUSION OF LAW

Blindness in the left eye was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for left eye 
blindness on the basis.  In substance, he contends that his 
pre-existing diminished left eye visual acuity was aggravated 
due to injuries sustained in service.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2003 Statement of the Case (SOC), and 
the March 2004 and February 2005 Supplemental Statement of 
the Case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in May 
2001, May 2004, and September 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated in 
detail the elements that must be established in order to 
grant service connection; and they provided a description of 
the evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 VCAA letter, the RO informed the veteran that "We will 
request private medical records and related evidence as well 
as records from other government agencies such as Social 
Security.  We may also schedule a VA examination to evaluate 
the severity of your claimed disabilities. . . .  We will 
continue to pursue records with government agencies until 
they are received or until we receive a negative reply.  We 
will attempt to obtain records from private physicians or 
agencies."  See the May 30, 2001 letter, pages 2-3.  This 
information was reiterated in the May 2004 VCAA letter which 
notified the veteran that VA was responsible for getting  
"Relevant records held by any Federal Agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See the May 
11, 2004 letter, page 4.  The September 2004 VCAA letter 
again advised the veteran of this information.  See the 
September 17, 2004 letter, page 4.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the May 2001, May 2004, and September 2004 VCAA 
letters each advised the veteran to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the May 2004 and September 
2004 letters informed the veteran: "If you have any evidence 
in your possession that pertains to your claim, send it to 
us."  See the May 11, 2004 and September 17, 2004 letters, 
page 1.  

The Board therefore finds that the May 2001, May 2004, and 
September 2004 letters, the March 2003 SOC, and the March 
2004 and February 2005 SSOC properly notified the veteran and 
his representative of the information and medical evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the three VCAA 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the May 2001 letter.  While one year has not passed 
since the May 2004 and September 2004 VCAA letters, the fact 
that the veteran's claim was readjudicated in the February 
2005 SSOC, prior to the expiration of the one-year period 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. 
§  ____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's current claim was adjudicated by the RO in July 
2001, after the May 2001 VCAA letter.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, and 
reports of VA and private examinations, which will be 
described below.  The RO completed the development requested 
in the August 2004 Board remand.  The record reflects that 
the veteran was afforded a VA examination in September 2004.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran 
provided testimony in support of his claim in June 2003.  In 
written correspondence received in June 2004, the veteran 
indicated that he had no additional evidence to submit.  This 
was reiterated by the representative in a June 2004 statement 
(VA Form 646) which stated that "We have no additional 
evidence to submit at this time and rest the appeal on the 
answer to the statement of the case and the evidence of 
record."  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Congenital or developmental defects, such as refractive error 
of the eyes, are not diseases or injuries within the meaning 
of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability both   preexisted service and was not 
aggravated by service.  See Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 
16, 2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  The government may show 
a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See 38 U.S.C.A. § 1153 (West 2002); see also 
Wagner.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  

If soundness on enlistment is presumed under 38 U.S.C.A. § 
1111,  the veteran's claim is one for incurrence in service.  
On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but he or she may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); see also 
Wagner.  Under such circumstances, the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

Factual background

The veteran served on active duty from November 1967 to 
January 1970.  Service medical records include a June 1967 
(pre service) report of medical history, wherein the veteran 
reported that he wore glasses or contact lenses.  He 
indicated that he had been recommended to have "eye 
operation to clip a muscle."  Examination showed left eye 
visual acuity of 20/400, correctable to 20/200.  Diagnoses of 
esotropia (cross-eyes) and defective vision were noted.  A 
November 1967 examination noted uncorrected left eye vision 
of 20/30.  

In April 1968, the veteran stated that he had normal vision 
until two years earlier when he was hit in the left eye with 
a baseball bat.  Since then he had noted progressive tropia 
of the left eye and decreased visual acuity.  Best corrected 
visual acuity was 20/200.  An evaluation was set up for adult 
onset of amblyopia of the left eye or left eye condition 
secondary to trauma.  A May 1968 optometry examination report 
showed that you reported losing your prescription glasses one 
year earlier.  Visual acuity was 20/400 without correction 
and 20/200 corrected.  

Examination in July 1968 showed left eye esotropia of 20-25 
degrees, weakness of abduction of the left eye, and visual 
acuity of counting fingers at three feet.  The diagnosis was 
left esotropia eccentric fixation amisometropia which had 
been present since childhood and is not progressing.  

In October 1968, the veteran was treated for "Battery acid 
in the right eye - possible?"  The treatment was flushing 
the right eye with normal saline solution and bacitracin 
ophthalmic ointment.  

In June 1969, it was noted that the left eye was amblyopic 
and could not be improved with lenses.  In July 1969, the 
veteran was evaluated for possible eye surgery to correct 
left esotropia which had been present since age 5.  The 
diagnosis was left esotropia and amblyopia in the left eye; 
vision was 20/400 uncorrected and 20/200 corrected.  On 
separation evaluation in November 1969, left eye visual 
acuity was 20/70.  

There is no pertinent evidence for several decades after 
service.  In May 2001, the veteran stated: "My vision was 
not perfect when I went in but I could see.  Now I cannot see 
anything out of my left eye."   The veteran alluded to left 
eye injuries sustained while aboard an aircraft carrier.  

In November 2001, the veteran underwent a medical examination 
which was performed by Dr. R.H.  It was noted that the 
veteran's June 1967 entrance examination documented esotropia 
and 20/400 left eye vision, corrected to 20/200.  The veteran 
reported that he did not wear glasses while in the service 
until he personally requested them due to repetitive small 
metal particle trauma to the eyes that occurred on the flight 
deck of the USS Bennington.  

Dr. R.H. questioned the June 1967 entrance examination 
findings of esotropia and significantly abnormal left visual 
acuity because these were not subsequently documented on 
repeat examination in November 1967.  Dr. R.H. noted that 
during the course of the veteran's work on the flight deck, 
he had repetitive exposure to small objects including 
metallic objects that were thrust into his eyes during 
multiple take offs and landings.  In addition, the veteran 
reportedly sustained trauma to the eyes as a result of 
battery acid being injected into his eyes when a battery 
exploded on the ship.  Physical examination showed visual 
acuity in the left eye was 20/200.  The diagnosis was 
chronic, permanent, severe visual loss in the left eye.  Dr. 
R.H. noted:

This veteran does have findings of 20/200 
in the left eye and 20/40 visual findings 
in the right eye consistent with 
bilateral visual trauma, and based upon 
his injuries in the United States Navy 
while aboard the USS Bennington from 
multiple foreign metal body inclusions 
and battery acid injuries, these injuries 
to his visual system are found to be 
service connected.  

In statements dated in July 2001, the veteran's siblings and 
friends stated that he had no problems reading and seeing out 
of the left eye prior to service and that his vision problems 
developed after he left the military. 

On VA examination in May 2002, a history of blindness in the 
left eye was noted.  The diagnosis was blindness of the left 
eye secondary to vascular event or neurologic event in the 
distant past.  

In June 2003, the veteran testified that when he went into 
military service he could see.  When asked what he attributed 
his left eye vision loss to the veteran stated that he was 
told by the Navy that it was some kind of trauma.  He also 
stated that he got foreign matter in his eye numerous times 
while on the flight deck.  

On VA optometry examination in September 2004, the veteran 
reported "I started going blind around the age of 18 or 19.  
It was some kind of adult on-set something."  He denied any 
history of trauma.  He noted that the records stated 
something about him getting hit in the eye with a baseball 
bat, but this did not happen.  He reported that he had 
foreign bodies removed while in the military and also had a 
battery explode in his face although he could not remember if 
this happened before or after he started having vision loss.  

Physical examination showed light perception only in the left 
eye, not improved with pinhole testing.  The diagnosis was 
"decreased vision left eye - longstanding - likely due to 
amblyopia (no ocular pathology)."  The examiner opined the 
following:

this [veteran's] eye condition (in my 
opinion-amblyopia) was likely present 
since childhood and did not have onset 
during military service and was not 
aggravated by military service, however 
with the one record dated 11-06-67 
documenting more normal vision in the 
left eye (inconsistent with other 
records) I would have to state that it is 
as likely as not something may have 
happened during service to cause 
decreased vision left eye.

Analysis

As noted earlier, the veteran is seeking service connection 
for left eye blindness.  He acknowledges that he had vision 
problems prior to service, but contends that his pre-existing 
left eye vision loss was aggravated by service, in particular 
due to foreign bodies and/or battery acid in the eye.  

The veteran's pre-service June 1967 enlistment examination 
clearly noted that the veteran had diminished left eye visual 
acuity prior to service - uncorrected visual acuity was 
20/400 and a diagnosis of defective vision was documented.  
As the condition was noted on entrance into service, the 
presumption of soundness does not apply.  See 38 C.F.R. 
§ 3.304.  Service connection is therefore only possible if 
the pre-service left eye disorder was aggravated by service.  
The burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In this case, there is no medical evidence of record which 
supports a conclusion that the left eye vision loss was 
aggravated during or due to the veteran's military service.  
Indeed, the September 2004 VA examiner opined that the 
veteran's left eye condition, thought to be amblyopia, was 
not aggravated by service.  This appears to be consistent 
with service medical records.  The June 1967 enlistment 
examination showed that the veteran's uncorrected left eye 
vision was 20/400, corrected to 20/200.  Similar findings 
were reported during service in April 1968, May 1968, and 
July 1969.  The initial post-service examination conducted in 
November 2001 also noted visual acuity of 20/200.  These 
findings indicate that the veteran's left eye vision stayed 
the same throughout his period of service, and indeed up to 
the time of the present claim, and do not demonstrate 
worsening of the pre-service left eye condition during or due 
to service.  

The Board discounts the VA examiner's statement that based on 
the one note in November 1967, showing 20/30 vision in the 
left eye, it is as likely as not that something may have 
happened during service to cause decreased vision.  As 
explained above, the bulk of the contemporaneous medical 
evidence clearly reflects that the veteran's left eye vision 
did not decrease during service.  Multiple readings during 
service, including on the June 1967 enlistment examination, 
noted uncorrected or corrected visual acuity of 20/400 and 
20/200, respectively.  As the November 1967 entry (20/30) 
appears to out of line with probative evidence recorded 
earlier and thereafter, the Board believes that this portion 
of the examiner's opinion is entitled to no substantive 
weight.  

This case turns on whether the veteran's pre-existing 
diminished left eye visual acuity was aggravated in service.  
The veteran has not presented any medical evidence which 
supports his claim that the left eye disability was 
aggravated in service.  The September 2004 VA examiner's 
opinion is the only medical evidence which addresses this 
issue, and it is against the veteran.  

The veteran's contentions, as well as those of his siblings 
and friends, have been considered.  Collectively, they 
suggest that the veteran's left eye vision became worse in 
service.  However, as lay persons without medical training 
they are not considered competent to offer opinions regarding 
matters such as medical causation.  See Grottveit v. Brown, 5 
Vet. App 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran has recently reported to both health care 
professionals and to VA adjudication personnel that he 
injured his left eye as a result of "getting steel in my 
eyes numerous times" while aboard ship and also, possibly, 
due to contact with battery acid.  However, a review of the 
service medical records fails to disclose any such injury.  
There is nothing of record with respect to grit or similar 
substances in the veteran's eyes during service, and although 
contact with battery acid is in fact noted in the service 
medical records, that was in the right eye, not the left eye.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). In this case, there is no 
evidence, aside from the veteran's own reports, decades after 
service, concerning any left eye injury.  
The veteran's service medical records are devoid of any 
complaints or findings that pertain to such purported left 
eye injury, and do not show treatment for the symptoms he 
described.  

When compared to the probative value of contemporaneous 
medical evidence, or the absence thereof, the veteran's 
statements do not furnish a sufficient basis for the Board to 
conclude that an injury to his left eye did in fact occur 
during service. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

In short, the Board finds the veteran's recent statements 
concerning injury to his left eye in service to be lacking 
credibility and therefore lacking probative value.

The Board is of course aware of Dr. R.H.'s November 2001 
opinion that the veteran's left eye vision loss is the result 
of multiple foreign metal body inclusions and battery acid 
injuries in service.  Dr. R.H.'s opinion did not address the 
issue of aggravation.  Instead, Dr. R.H. questioned whether 
the veteran had any left eye vision problems at all upon 
entry into service.  However, the Board finds no reason to 
doubt the accuracy of the June 1967 entrance examination 
which noted uncorrected visual acuity of 20/400, corrected to 
20/200.  The Board also points to the fact that the veteran, 
himself, admits that he had problems with his vision prior to 
service.

It appears to be Dr. R.H.'s theory that the veteran incurred 
his current left eye problem due to left eye injuries 
sustained in service.  However, this theory is premised 
entirely on the veteran's own reports of what occurred.  As 
explained above, the Board has found those reports to be lack 
in credibility.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Accordingly, the Board 
rejects as lacking probative value Dr. R.H.'s theory that the 
veteran's left eye was in sound condition upon his enlistment 
and that the veteran's current left eye disability was caused 
by injury in service.

In summary, the weight of the credible evidence indicates 
that the veteran's current left eye blindness was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for a left eye blindness, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for blindness in the left 
eye is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


